     Case 2:15-cr-00346-GMN-NJK Document 134 Filed 09/15/21 Page 1 of 2




1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA
8
       UNITED STATES OF AMERICA,                         Case No. 3:12-CR-00049-RCJ
9
                                              Plaintiff, REASSIGNMENT ORDER
10
              v.
11

12     ANTOINE MOUTON,

13                                          Defendant.

14

15     UNITED STATES OF AMERICA,                         Case No. 2:15-CR-00346-GMN-NJK

16                                            Plaintiff, REASSIGNMENT ORDER
17
              v.
18
       ANTOINE MOUTON,
19
                                            Defendant.
20

21

22           The presiding District Judges in these actions have determined that these actions
23    are related and that there is good cause to reassign them to one District Judge.
24    Reassignment of the two cases to one judge will promote judicial efficiency and will not
25    result in prejudice to the parties.
26    ///
27    ///
28    ///
                                                    1
     Case 2:15-cr-00346-GMN-NJK Document 134 Filed 09/15/21 Page 2 of 2




1            Good cause appearing, IT IS HEREBY ORDERED that Case No. 3:12-CR-00049-

2     RCJ is reassigned to District Judge Gloria M. Navarro and Magistrate Judge Nancy

3     J. Koppe and all future pleadings must bear case number 3:12-CR-00049-GMN-NJK.

4            IT IS FURTHER ORDERED that the Clerk of the Court shall change the file and

5     docket(s) to reflect this reassignment.

6            IT IS SO ORDERED.

7            DATED this 14th day of September 2021.

8

9                                                   ROBERT C. JONES
                                                    UNITED STATES DISTRICT JUDGE
10

11

12                      15 day of September 2021.
             DATED this ___

13

14
                                                    GLORIA M. NAVARRO
15                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
